Case: 16-10136      Document: 00513755887         Page: 1    Date Filed: 11/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-10136                              FILED
                                  Summary Calendar                    November 10, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
GERY LEE SCOTT,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-20


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Gery Lee Scott, Texas prisoner # 1123905, seeks leave to proceed in
forma pauperis (IFP) to appeal the district court’s transfer of his 28 U.S.C.
§ 2254 application as successive and unauthorized. Scott was convicted of
injury to a child-bodily injury and sentenced to 35 years of imprisonment. He
raised claims challenging his conviction and sentence on the basis of an



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10136    Document: 00513755887      Page: 2   Date Filed: 11/10/2016


                                  No. 16-10136

allegedly unlawful sentence enhancement as well as the state and federal
postconviction proceedings.
      This appeal is frivolous and without merit because the district court
correctly determined that the § 2254 application was successive and
unauthorized under 28 U.S.C. § 2244(b)(3)(A). See § 2254(a); Leal Garcia v.
Quarterman, 573 F.3d 214, 222 (5th Cir. 2009); Moore v. Dretke, 369 F.3d 844,
846 (5th Cir. 2004). Accordingly, Scott’s motions for IFP and appointment of
counsel are DENIED, and his appeal is DISMISSED as frivolous. See 5TH CIR.
R. 42.2; FED. R. APP. P. 24(a)(5); Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982).
      This is Scott’s third unsuccessful attempt to challenge his conviction and
sentence. He is WARNED that future frivolous or repetitive filings will result
in the imposition of sanctions.




                                       2